Citation Nr: 0311430	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-01 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for a cardiovascular condition, to include 
hypertension, secondary to service-connected post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant served on active duty from March 1964 to July 
1967.

This appeal arose from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for service connection for a cardiovascular condition.  


FINDING OF FACT

The claims file contains the opinions of VA and non-VA health 
care providers who state that the veteran's cardiovascular 
condition and hypertension are related to his service-
connected post-traumatic stress disorder.


CONCLUSION OF LAW

The veteran's a cardiovascular condition and hypertension 
were caused or aggravated by service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  In this regard, in June 2002, 
the Board undertook additional development of the claim 
pursuant to the authority granted in 38 C.F.R. § 19.9.  
However, in a recent decision, the United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Given the Board's favorable decision in this 
case, the Board's consideration of the regulations as in 
effect prior to this case does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran argues that service connection is warranted for a 
cardiovascular condition and/or hypertension, secondary to 
his service-connected PTSD.  

The veteran's discharge indicates that his awards include the 
Purple Heart and the Combat Infantryman Badge for service in 
Vietnam.  The veteran's service medical records further 
indicate that he was discharged due to residuals of gunshot 
wounds suffered during combat.  Service medical records also 
include an electrocardiogram (EKG) report, dated in April 
1967, which was "abnormal," and showed nonspecific ST 
segment changes.  

In September 1997, the RO granted service connection for 
PTSD, evaluated as 30 percent disabling.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

As for the post-service evidence, records from the Columbia 
Medical Center, Kenneth Friedman, M.D., and Bharat K. 
Upadhyay, M.D., dated between 1993 and 1996, show treatment 
for cardiovascular symptoms and high blood pressure, with 
diagnoses that included hypertension, atrial fibrillation, 
unstable angina, coronary atherosclerosis, and 
hyperlipidemia.  

An opinion from Ann Marie Gordon, M.D., dated in July 2002, 
shows that Dr. Gordon stated that the risk factors for 
hypertension include heredity, environment, obesity, alcohol 
intake, gender, smoking, and serum cholesterol, and that 
several studies have indicated that anxiety and depression 
can result in blood pressure reactivity.  She stated that if, 
in fact, the veteran developed PTSD prior to the onset of his 
hypertension, that this may have contributed to or 
exacerbated his hypertension.  

A letter from Bharat K. Upadhyay, M.D., dated in November 
2002, shows that Dr. Upadhyay states that the veteran has 
coronary artery disease, hypertension, cardiomyopathy, 
hyperlipidemia and chronic anxiety and PTSD.  Dr. Upadhyay 
further states that the veteran's mental condition "[H]as a 
lot to do with underlying progressive atherosclerotic 
cardiovascular heart disease as well as longstanding 
uncontrolled hypertension and hypertensive cardiomyopathy."  

An opinion from a VA physician, Lutgarda Go, M.D., dated in 
May 2003, shows that Dr. Go's assessments were that the 
veteran had normal blood pressure today, but that the veteran 
was on blood pressure medications, with a history of high 
blood pressure, as well as hyperlipidemia and past abnormal 
electrocardiogram showing nonspecific ST-T-wave change and 
evidence of left ventricular hypertrophy.  Dr. Go stated that 
the veteran's heart disease was related to his hypertension 
and hyperlipidemia, and that it was aggravated by PTSD.  Dr. 
Go concluded that, "It is more likely than not that the 
stress situation associated with post traumatic stress 
disorder had both a direct effect as well as an indirect 
effect via hypertension on the development of coronary artery 
disease." 

The Board finds that service connection for a cardiovascular 
condition, to include hypertension, is warranted.  The claims 
file contains three competent opinions which associate the 
veteran's heart condition and hypertension with his PTSD.  
Although these opinions suffer from a variety of defects, to 
include a poor discussion of the veteran's risk factors for 
heart disease (to include a family history of heart disease, 
hyperlipidemia, and a history of alcohol abuse and smoking), 
there is no competent, countervailing opinion of record.  The 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's cardiovascular condition, and 
hypertension, are related to his service-connected PTSD.  
Service connection for a cardiovascular condition and 
hypertension is therefore granted.  See 38 C.F.R. § 3.310.




ORDER

Service connection for a cardiovascular condition, to include 
hypertension, is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

